DETAILED ACTION
This action is responsive to the application No.16/607,754 filed on 10/24/2019.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2022 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of copending Application No. 17/040,890 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because
Claims of the instant application
Claims of application #17/040,890
Explanation of Differences
1, 6, 7
1, 8, 9, 12-18 
‘890 Claims 1, 8, 9, 12-18 encompasses the claimed subject matter
2-5, 8-19
2-7, 10, 11
‘890 Claims 2-7, 10, 11 encompasses the claimed subject matter


this is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,
Regarding claim 1. The there is a gap consisting of the substrate between each of the metal layers and each of the heat dissipators such that the metal layers and the heat dissipators are separated in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Regarding claim 6. The a wiring board or an electronic element housing package on which the electronic element mounting substrate is mounted in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Regarding claim 7. The a module substrate to which the electronic device is connected in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o) and failing to provide written descripting of the figures in such a full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same (37 C.F.R. 1.71).  Correction of the following is required: 
Claim 1 recites the limitation “there is a gap consisting of the substrate between each of the metal layers and each of the heat dissipators such that the metal layers and the heat dissipators are separated”.
If applicant feel this is in error, applicant is welcomed to contact the examiner on where support in the originally filed specification can be found.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1.  Claim 1 recites the limitation “and there is a gap consisting of the substrate between each of the metal layers and each of the heat dissipators such that the metal layers and the heat dissipators are separated” in the last line of the claim language.
	Applicant does not have written support in the originally filed specification there is a gap consisting of the substrate between each of the metal layers and each of the heat dissipators such that the metal layers and the heat dissipators are separated.
	If applicant feel this is in error, applicant is welcomed to contact the examiner on where support in the originally filed specification can be found.  
	Claims 2-19 are rejected for dependence upon a 112(a) rejected instance claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 4, 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 9-18.  Claims 4, 9-18 each recite “a thickness” in last line of each of the claims.  Claim 1 also recites “a thickness” in the claim language.  Claims 4, 9-18 depend from claim 1.
It is unclear to the examiner if “a thickness” in claims 4, 9-18 are a different thickness or the same thickness of claim 1.  The specification does not indicate multiple thicknesses.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Min et al (U.S. 2016/0249445).

Regarding claim 1. Min et al disclose an electronic element mounting substrate (FIG. 1) comprising: 
a substrate in a quadrangular shape (FIG. 1A, item 100), comprising a first main surface (FIG. 1A, top of item 100) and a second main surface (FIG. 1A, bottom of item 100) opposite to the first main surface (FIG. 1A, top of item 100); 
heat dissipators (FIG. 1A, item 119 within item 110) arrayed (FIG. 1D, item 119-1, 119-2, 119-3), and embedded in the substrate (FIG. 1A, item 100), made of a carbon material (Abstract, i.e. the circuit board includes a structure for heat transfer that includes a first layer that is formed of graphite or graphene), and comprising a third main surface (FIG. 1A, top of item 110) located on the first main surface side (FIG. 1A, top of item 100) in a thickness direction and a fourth main surface (FIG. 1A, bottom of item 110) opposite to the third main surface (FIG. 1A, top of item 110); and 
metal layers (FIG. 1A, outer two item 134)  located on the first main surface (FIG. 1A, top of item 100) and one of the heat dissipators (FIG. 1A, top of item 110) are interposed between the metal layers (FIG. 1A, outer two item 144) in a longitudinal direction of the substrate in a plan perspective view (FIG. 1A), 
wherein a first edge and a second edge of each of the metal layers (FIG. 1A, outer two item 144) is located outside an outer edge of each of the heat dissipators (FIG. 1A, item 119 within item 110), the heat dissipators have, in the plan perspective view, greater heat conduction in a direction perpendicular to a direction in which the heat dissipators are arrayed than heat conduction in the direction in which the heat dissipators are arrayed ([0087], i.e. heat that is generated at the hot spot is rapidly transferred to the additional board 800 through a route starting at the first metal pattern 131, then progressing through the first via V1, then the first structure for heat transfer 110, then the second via V2 then the second metal pattern 141 as its transfer route), and 
there is a gap consisting of the substrate between each of the metal layers and each of the heat dissipators such that the metal layers and the heat dissipators are separated (FIG. 1A, item 110 does not touch the two outer items 144 and are separated by the substrate).  

Regarding claim 2. Min et al discloses all the limitations of the electronic element mounting substrate according to claim 1 above.
Min et al further discloses wherein the heat dissipators (FIG. 1D) have, in a longitudinal sectional view in a direction in which the heat dissipators are arrayed, greater heat conduction in the thickness direction than a direction perpendicular to the thickness direction ([0087], i.e. heat that is generated at the hot spot is rapidly transferred to the additional board 800 through a route starting at the first metal pattern 131, then progressing through the first via V1, then the first structure for heat transfer 110, then the second via V2 then the second metal pattern 141 as its transfer route).  

Regarding claim 3. Min et al discloses all the limitations of the electronic element mounting substrate according to claim 1 above.
Min et al further discloses wherein the substrate (FIG. 1A, item 100) has a rectangular shape, and the heat dissipators (FIG. 1A, item 110) are arrayed  in a longitudinal direction of the substrate in a plan view.  

Regarding claim 4. Min et al discloses all the limitations of the electronic element mounting substrate according to claim 1 above.
Min et al further discloses wherein the third main surface (FIG. 1A, top of item 110) of the heat dissipators (FIG. 1A, item 110) is exposed to (FIG. 1A, item 131; [0067], i.e.  the via that is formed on an upper portion of the first structure for heat transfer 110 is referred to as the first via V1, and the via that is formed on a lower portion of the first structure for heat transfer 110 is referred to as the first via V2) the first main surface side (FIG. 1A, top of item 100) in a thickness direction of the substrate (FIG. 1A, item 100).  

Regarding claim 5. Min et al discloses all the limitations of the electronic element mounting substrate according to claim 1 above.
Min et al further discloses wherein the fourth main surface (FIG. 1A, bottom of item 110) of the heat dissipators is exposed to  (FIG. 1A, item 141; [0067], i.e.  the via that is formed on an upper portion of the first structure for heat transfer 110 is referred to as the first via V1, and the via that is formed on a lower portion of the first structure for heat transfer 110 is referred to as the first via V2) the second main surface side (FIG. 1A, bottom of item 100) in a thickness direction of the substrate (FIG. 1A, item 100).  

Regarding claim 6. Min et al discloses all the limitations of the electronic element mounting substrate according to claim 1 above.
Min et al further discloses an electronic element (FIG. 1A, item 500)  mounted on a mounting portion (FIG. 1A, item 131) of the electronic element mounting substrate (FIG. 1A, item 100); and a wiring board (FIG. 1A, item 810) or an electronic element housing package on which the electronic element mounting substrate (FIG.1A, item 100) is mounted.  

Regarding claim 7. Min et al discloses all the limitations of the electronic element mounting substrate according to claim 6 above.
Min et al further discloses and a module substrate (FIG. 1A, item 800) to which the electronic device is connected ([0069], i.e.  the first electronic component 500 is mounted on one surface of the circuit board 100. Also, in an example, the circuit board 100 is mounted on one surface of an additional board 800 such as a main board. For example, the first electronic component 500 is an electronic part, such as an application processor, and generates heat during its operation).  

Regarding claim 8. Min et al discloses all the limitations of the electronic element mounting substrate according to claim 2 above.
Min et al further discloses wherein the substrate has a rectangular shape, and the heat dissipators (FIG. 1A,1D, item 110) are arrayed (FIG. 1D, item 119) in a longitudinal direction of the substrate (FIG. 1A, item 100) in a plan view.  

Regarding claim 9. Min et al discloses all the limitations of the electronic element mounting substrate according to claim 2 above.
Min et al further discloses wherein-4- 7383767.1Applicant: KYOCERA Corporation Application No.: 16/607,754 the third main surface (FIG. 1A, top of item 110) of the heat dissipators (FIG. 1A, item 110) is exposed (FIG. 1A, item 131; [0067], i.e.  the via that is formed on an upper portion of the first structure for heat transfer 110 is referred to as the first via V1, and the via that is formed on a lower portion of the first structure for heat transfer 110 is referred to as the first via V2) to the first main surface side (FIG. 1A, top of item 100) in a thickness direction of the substrate (FIG. 1A, item 100).  

Regarding claim 10. Min et al discloses all the limitations of the electronic element mounting substrate according to claim 3 above.
Min et al further discloses wherein the third main surface (FIG. 1A, top of item 110) of the heat dissipators is exposed (FIG. 1A, item 131; [0067], i.e.  the via that is formed on an upper portion of the first structure for heat transfer 110 is referred to as the first via V1, and the via that is formed on a lower portion of the first structure for heat transfer 110 is referred to as the first via V2)  to the first main surface side (FIG. 1A, top of item 100) in a thickness direction of the substrate (FIG. 1A, item 100).  

Regarding claim 11. Min et al discloses all the limitations of the electronic element mounting substrate according to claim 8 above.
Min et al further discloses wherein the third main surface (FIG. 1A, top of item 110) of the heat dissipators is exposed (FIG. 1A, item 131; [0067], i.e.  the via that is formed on an upper portion of the first structure for heat transfer 110 is referred to as the first via V1, and the via that is formed on a lower portion of the first structure for heat transfer 110 is referred to as the first via V2)  to the first main surface side (FIG. 1A, top of item 100) in a thickness direction of the substrate (FIG. 1A, item 100).  
  
Regarding claim 12. Min et al discloses all the limitations of the electronic element mounting substrate according to claim 2 above.
Min et al further discloses wherein the fourth main surface (FIG. 1A, bottom of item 110) of the heat dissipators is exposed (FIG. 1A, item 141; [0067], i.e.  the via that is formed on an upper portion of the first structure for heat transfer 110 is referred to as the first via V1, and the via that is formed on a lower portion of the first structure for heat transfer 110 is referred to as the first via V2) to the second main surface side (FIG. 1A, bottom of item 100) in a thickness direction of the substrate (FIG. 1A, item 100).    

Regarding claim 13. Min et al discloses all the limitations of the electronic element mounting substrate according to claim 3 above.
Min et al further discloses wherein -5- 7383767.1Applicant: KYOCERA Corporation Application No.: 16/607,754 the fourth main surface (FIG. 1A, bottom of item 110) of the heat dissipators is exposed (FIG. 1A, item 141; [0067], i.e.  the via that is formed on an upper portion of the first structure for heat transfer 110 is referred to as the first via V1, and the via that is formed on a lower portion of the first structure for heat transfer 110 is referred to as the first via V2) to the second main surface side (FIG. 1A, bottom of item 100) in a thickness direction of the substrate (FIG. 1A, item 100).  

Regarding claim 14. Min et al discloses all the limitations of the electronic element mounting substrate according to claim 8 above.
Min et al further discloses wherein the fourth main surface (FIG. 1A, bottom of item 110) of the heat dissipators is exposed (FIG. 1A, item 141; [0067], i.e.  the via that is formed on an upper portion of the first structure for heat transfer 110 is referred to as the first via V1, and the via that is formed on a lower portion of the first structure for heat transfer 110 is referred to as the first via V2) to the second main surface side (FIG. 1A, bottom of item 100) in a thickness direction of the substrate (FIG. 1A, item 100).  

Regarding claim 15. Min et al discloses all the limitations of the electronic element mounting substrate according to claim 4 above.
Min et al further discloses wherein the fourth main surface (FIG. 1A, bottom of item 110) of the heat dissipators is exposed (FIG. 1A, item 141; [0067], i.e.  the via that is formed on an upper portion of the first structure for heat transfer 110 is referred to as the first via V1, and the via that is formed on a lower portion of the first structure for heat transfer 110 is referred to as the first via V2) to the second main surface side (FIG. 1A, bottom of item 100) in a thickness direction of the substrate (FIG. 1A, item 100).  

Regarding claim 16. Min et al discloses all the limitations of the electronic element mounting substrate according to claim 9 above.
Min et al further discloses wherein the fourth main surface (FIG. 1A, bottom of item 110) of the heat dissipators is exposed (FIG. 1A, item 141; [0067], i.e.  the via that is formed on an upper portion of the first structure for heat transfer 110 is referred to as the first via V1, and the via that is formed on a lower portion of the first structure for heat transfer 110 is referred to as the first via V2) to the second main surface side (FIG. 1A, bottom of item 100) in a thickness direction of the substrate (FIG. 1A, item 100). 

Regarding claim 17. Min et al discloses all the limitations of the electronic element mounting substrate according to claim 10 above.
Min et al further discloses wherein -6- 7383767.1Applicant: KYOCERA Corporation Application No.: 16/607,754 the fourth main surface (FIG. 1A, bottom of item 110) of the heat dissipators is exposed (FIG. 1A, item 141; [0067], i.e.  the via that is formed on an upper portion of the first structure for heat transfer 110 is referred to as the first via V1, and the via that is formed on a lower portion of the first structure for heat transfer 110 is referred to as the first via V2) to the second main surface side (FIG. 1A, bottom of item 100) in a thickness direction of the substrate (FIG. 1A, item 100). 

Regarding claim 18. Min et al discloses all the limitations of the electronic element mounting substrate according to claim 11 above.
Min et al further discloses wherein the fourth main surface (FIG. 1A, bottom of item 110) of the heat dissipators (FIG. 1A, item 110) is exposed (FIG. 1A, item 141; [0067], i.e.  the via that is formed on an upper portion of the first structure for heat transfer 110 is referred to as the first via V1, and the via that is formed on a lower portion of the first structure for heat transfer 110 is referred to as the first via V2)  to the second main surface side (FIG. 1A, bottom of item 100) in a thickness direction of the substrate (FIG. 1A,  item 100).  

Regarding claim 19. Min et al discloses all the limitations of the electronic element mounting substrate according to claim 1 above.
Min et al further discloses further comprising a plurality of mounting portions (FIG. 1A, item 131) disposed on the first main surface (FIG. 1A, top of item 100) so as to overlap each of the heat dissipators (FIG. 1A, item 110) and each of the plurality of mounting portions (FIG. 1A, item 131) is separated from each of the metal layers (FIG. 1A, item 134) by the substrate (FIG. 1A, item 100).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        

/S.E.B./Examiner, Art Unit 2815